UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2010 VICON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New York 1-7939 11-2160665 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 89 Arkay Drive, Hauppauge, New York (Address of Principal Executive Offices) (Zip Code) (631) 952-2288 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS On August 25, 2010, the Company received notice that the U.S. District Court for the Western District of Tennessee granted a motion to reopen the patent infringement suit filed against the Company by Lectrolarm Custom Systems, Inc The case had been stayed on June 30, 2006 pending the outcome of the U.S. Patent and Trademark Office reexamination proceeding, which was decided on August 16, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 26, 2010 VICON INDUSTRIES, INC. By: /s/ John M. Badke John M. Badke Senior Vice President, Finance and Chief Financial Officer
